United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-20906
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PEDRO ANTONIO HERNANDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-455-7
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Pedro Antonio Hernandez has

renewed his motion for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Hernandez

has not filed a response to the renewed motion.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20906
                                 -2-

CIR. R. 42.2.   Hernandez’s motion to proceed in forma pauperis on

appeal and for appointment of new counsel is DENIED.   His motion

for an extension of time to respond to counsel’s initial Anders

motion is DENIED as moot.